DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed October 8, 20201 has been entered. Claim 22 is new. Claims 1, 12, and 20 are the independent claims. Claims 1, 12, 19, and 20 have been amended. Claim 19 says that it was “previously presented” in the claim set filed on October 8, 2021, but the claim also shows that some words are deleted. Comparing the claim 19 filed on October 8, 2021 to claim 19 filed on June 9, 2021, which was the last set of claims. The fact that claim 19 of the claims filed October 8, 2021 is amended is also explicitly stated by the applicant on page 6 of the Remarks filed on October 8, 2021. 
Altogether, claims 1-4, 9, 12, 17, 19, 20-22 are believed to be now pending. These claims are “believed” to be pending because there is some doubt about this. Claim 20 on page 3 of the claims filed on October 8, 2021 only reads “A method comprising”. And there is a second claim 20, this one on page 4. There is also no claim 18 listed. See the Claim Objection and 35 USC 112(a) rejections below for more information.  
The applicant’s arguments made in the Remarks filed October 8, 2021 have been fully considered. The applicant argues in the section entitled “Claim Rejections – 35 U.S.C. §112,” that the rejection of claim 19 should be withdrawn because the applicant has amended the claim according to the examiner’s suggestion in the last Non-Final Rejection, dated July 8, 2021. The claim has been amended as suggested and the 35 USC 112 rejection for that claim is withdrawn. 
The applicant argues in the section entitled “Claim Rejections – 35 U.S.C. §103,” that the independent claims are allowable as amended. Regarding claim 1, the applicant specifically argues on page 7 of the Remarks that Ricci (US2017/0099295 A1), paragraph 0228, does not imply, as the examiner claimed in the rejection of claim 1 in the Non-Final Rejection, dated July 8, 2021, that successful communication must include a “receiver capture rate.” The section at issue from this rejection is quoted as followed:
a controller configured to, responsive to a request, modulate output at the electromagnetic transmitter having ultraviolet or infrared spectrum wavelength at a receiver capture rate, encode the output into data corresponding to the electromagnetic see Ricci, paragraph 0564 for a statement that the various devices in a system that includes a vehicle that can connected via “light waves” including “infra-red.” See Ricci, paragraph 0228, which discloses a user device, item 212, that can “interact with the vehicle control system 204 through the interface or device 212”. This implies that the communication was successful. Interaction implies a request being sent from the user device, and the vehicle responding to that request. Since the interaction occurs, the information was inherently transmitted at the correct receiver capture rate and encoded into the output correctly to describe the interface. See paragraph 0243 for a “controller” item 304.),

The applicant then argues in the Remarks on page 7 under the heading “Claim 12,” that Ricci does not teach the added amended language to claim 12. The examiner agrees with this as explained in the “Allowable Subject Matter” below. 
The applicant argues under the heading “Claim 20,” that claim 20 has support in the specification and is not taught by the cited references. The examiner disagrees with these statements. Please see the rejections below. 

Claim Objections
Claim 1 is objected to because the second to last line includes the phrase “from the from the”. For examination purposes, the phrase will be interpreted as “from the”. Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 9, 12, 17, and 19, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 is rejected for reciting:
A vehicle comprising: 
a wireless transceiver configured to receive, via a digital connection, a request and a receiver capture rate from a nomadic device; 
a vehicle interface including an electromagnetic transmitter and operable to receive tactile user input for control of a system of the vehicle; and 
a controller configured to, 
responsive to the request, modulate output at the electromagnetic transmitter having ultraviolet or infrared spectrum wavelength at the receiver capture rate, 
encode the output into data corresponding to the electromagnetic transmitter of the interface, wherein the controller modulates the output to multiplex the data such that a plurality of data streams are transmitted by , and 
responsive to failing to receive a confirmation from the nomadic device, obtain an updated receiver capture rate from the from the nomadic device via the digital connection, and adjust the modulation using the updated receiver capture rate.  
The term “wireless transceiver” in the first line of the claim does not occur anywhere in the disclosure, nor the rest of the claim, or the dependent claims. Therefore, it lacks written description. It is also not “clear” as required by 35 USC 112(a) why this device and its capabilities are mentioned. According to Fig. 5 and paragraph 0026, it is the “controller 106 [that] receives a communication request.” According to Figs. 1 and 2, this controller is part of item 102, which is mounted on the steering wheel. Furthermore, paragraph 0026 teaches that the controller 106 can receive a communication request from the vehicle itself, or from the nomadic device. This is why claim 1 does NOT teach: a [communication] request [from a nomadic device] and a receiver capture rate from a nomadic device. For examination purposes, “wireless transceiver” in the first line of claim 1 will be interpreted as: the controller, which is item 106. Therefore, the phrase “a controller configured to” will be interpreted as “the controller configured to”. 
Claim 1 also teaches in part that the controller is configured to:
responsive to failing to receive a confirmation from the nomadic device, obtain an updated receiver capture rate from the from the nomadic device via the digital connection, and adjust the modulation using the updated receiver capture rate.  
Paragraph 0027 teaches that “the controller 106 may receive indication from the mobile device 120 that information was properly received or an indication that it was not.” It is ambiguous here whether or not the “indication that it was not received” comes from the mobile device 120, though at least one reasonable reading of this sentence is: the controller 106 may receive indication from the mobile device 120 that information was properly received or an indication [apparently from the mobile device 120] that it was not.  This is reasonable because in both cases of receiving and not receiving it is the “controller”  that “may receive”. Something is received by the controller. It is not, therefore, the controller that runs code that says, for example, if no confirmation is received in 2 seconds, take that as an indication that the nomadic device has failed to receive the communication. No teaching like that is found in the spec. 
The original disclosure does not teach “failing to receive a confirmation from the nomadic device.” Nothing about a “confirmation” is found in the specification. Rather the spec. teaches that: the controller 106 may receive an indication that information was NOT properly received. Apparently this indication comes from the nomadic device. The difference is that the language as now claimed implies that no communication could itself be a confirmation, whereas the latter supported interpretation implies that some inter-communication must still occur. 
Paragraph 0027 goes on to teach that if the information was not received the mobile device 120 may send a receiver capture rate to the controller 106 or the controller 106 may “increment or decrement the modulation frequency to try 
For examination purposes, the claim limitation:
responsive to failing to receive a confirmation from the nomadic device, obtain an updated receiver capture rate from the from the nomadic device via the digital connection, and adjust the modulation using the updated receiver capture rate.  
Will be interpreted for examination purposes as:
responsive to indication from the mobile device that information was not properly received, obtain an updated receiver capture rate 
This interpretation is taken nearly verbatim from paragraph 0027. The rest of the above bullet has support based at least on the end of paragraph 0027 in which the nomadic device can “update and send a receiver capture rate to the controller 106” after which step the controller 106 can “try again.” 

Claim 12 is also rejected for lacking written description. Claim 12 recites:
A method for a mobile device comprising: 
by a controller, 
sending a capture rate of a sensor defined by the mobile device to a vehicle via a digital connection, 
receiving an electromagnetic output being modulated according to the capture rate of the sensor [from a vehicle], the electromagnetic output having a wavelength within an ultraviolet or an infrared spectrum, 
demodulating [by the nomadic device’s controller] the electromagnetic output according to a rolling shutter of a sensor of a nomadic device, 
identifying a data stream with identification of a control interface associated with a transmitter of the electromagnetic output based on the rolling shutter, 
wherein the controller modulates the output to multiplex the data stream such that a plurality of data streams are transmitted by a transmitter and wherein the plurality of data streams have different wavelengths, 
displaying, on a graphical user interface, information related to the control interface based on the identification such that operation of the control interface is presented, and 
responsive to detecting a failure to receive at least a part of the electromagnetic output [sent from a vehicle], adjusting the capture rate and send the capture rate as adjusted to the vehicle via the digital connection.  
The specification does not support “adjusting the capture rate and send[ing] the capture rate as adjusted to the vehicle”. Paragraph 0027 teaches that controller 106, which is part of the vehicle does the adjusting, and the adjusting is of the modulation frequency, not the capture rate. This is shown in Fig. 6. 

For examination purposes, the claim limitation:
responsive to detecting a failure to receive at least a part of the electromagnetic output [sent from a vehicle], adjusting the capture rate and send the capture rate as adjusted to the vehicle via the digital connection.  
Will be interpreted for examination purposes as:
responsive to detecting that information was not properly received updating and sending a receiver capture rate to a controller of a vehicle.


The claim 20 on page 3 of the claims filed on October 8, 2021 only reads “A method comprising”. Furthermore, there is a second claim 20 on page 4. There is no claim 18 listed. For examination purposes, claim 20 on page 4 will be examined and considered as the only claim 20. The claim 20 on page 3 will be ignored. The absence of any mention of claim 18 will be interpreted as indicating that the claim has been canceled. 

A method comprising: 
by a controller, 
responsive to receiving a plurality of electromagnetic outputs being modulated according to a capture rate of a sensor, having a wavelength within an ultraviolet or an infrared spectrum, 
defining a plurality of data streams with identification of a control interface associated with respective transmitters of the electromagnetic outputs, wherein the plurality of data streams have different wavelengths, and 
sending information based on the identification related to one of the electromagnetic outputs having the highest intensity of the electromagnetic outputs to a server; and 
responsive to receiving, from the server, a reference material indicative of , display the reference material on a graphical user interface.  
Paragraph 0028 that in Fig. 6, step 612 an information request can be sent to a server. If the information is available, it is displayed on the user device. The paragraph also teaches that demodulated output can “be sent offboard,” but the specification does not state that it can be sent to a server. However, a person of ordinary skill in the art might reasonably infer this means to a server so the examiner will too. 

responsive to receiving, from the server, information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US2017/0099295 A1) in view of Rajagopal (N. Rajagopal, P. Lazik and A. Rowe, Visual light landmarks for mobile devices, IPSN-14 Proceedings of the 13th International Symposium on Information Processing in Sensor Networks, Berlin, 2014, pp. 249-260, doi 10.1109IPSN.2014.6846757. https://ieeexplore.ieee.org/document/6846757), hereinafter Rajagopal.

Regarding claim 20, Ricci teaches
A method comprising: 
by a controller, 
responsive to receiving a plurality of electromagnetic outputs being modulated according to a capture rate of a sensor, having a wavelength within an ultraviolet or an infrared spectrum, defining a plurality of data streams with identification of a control interface associated with respective transmitters of the electromagnetic outputs, wherein the plurality of data streams have different wavelengths (see Ricci, paragraph 0302, for the “display device 212” receiving information from a large array of vehicle controls, sensors, and interfaces. See paragraph 0311 for the display device 212 alerting a user about what is going on with the vehicle, including the vehicle’s movement. See paragraph 0349 for the vehicle specifically displaying information on the display of the display device 212. As defined in paragraph 0227, the display device 212 can be a “a mobile telephone,” which inherently has a controller. See paragraph 0564 for the various devices in the system being connected via “light waves” including “infra-red.” Doing something more than once on a vehicle is not an inventive step), and 
sending information see Fig. 2 and server 228. The mobile device here is converting information “based” on electromagnetic output having the highest intensity”. But whatever the information is based on, it is ultimately converted to simply information. Transmitting this to a server is not new.); and 
responsive to receiving, from the server, a reference material indicative of , display the reference material on a graphical user interface (interpreted as: responsive to receiving, from the server, information ).  
However, Ricci does not appear to explicitly teach:
A method comprising: 
by a controller, 
information based on the identification related to one of the electromagnetic outputs having the highest intensity of the electromagnetic outputs, and
Yet, Rajagopal teaches:
A method comprising: 
by a controller, 
information based on the identification related to one of the electromagnetic outputs having the highest intensity of the electromagnetic outputs (see Rajagopal, page 258, the section entitled “D. Packet Reception Rate,” for the iPad being able to detect “individual IDs for 20 transmitted packets at each measurement point.” That section also teaches that “the measurement point closest to a transmitter of a particular ID shows the highest PRR [Packet Reception Rate].” There are “seven luminaries” See the heat maps in Fig. 13 for the iPad displaying the images from each particular luminary showing which one has the highest intensity given the current position of the iPad. See also Fig. 14 for the iPad identifying the particular luminaries. See also page 259, section “VI. Conclusions and Future Work,” which states that the work “can immediately be used to localize device by simply selecting the nearest landmark with the highest RSSI”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci, to add the see Abstract). 

Regarding claim 22, Ricci and Rajagopal teach the method of claim 20.
Yet Ricci does not appear to explicitly teach:
A method further comprising, 
capturing image frames using the sensor; 4Serial No. 16/168,323Atty. Dkt. No. 84063186 Reply to Office Action of July 8, 2021 
stitching the image frames together to generate an image representative of the control interface associated with a transmitter from which the electromagnetic output is received; and 
displaying the image on the graphical user interface.
However, Rajagopal teaches:
A method further comprising, 
capturing image frames using the sensor (see Fig. 7 and the section “C. Demodulation” on page 254); 4Serial No. 16/168,323Atty. Dkt. No. 84063186 Reply to Office Action of July 8, 2021 
stitching the image frames together to generate an image representative of the control interface associated with a transmitter from which the electromagnetic output is received (see Fig. 7 and the section “C. Demodulation” on page 254, especially the teaching of “stitching images”
displaying the image on the graphical user interface (see Fig. 11 (a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ricci, to add the additional features of a method comprising: capturing image frames using the sensor, and stitching the image frames together to generate an image representative of the control interface associated with a transmitter from which the electromagnetic output is received, as taught by Rajagopal. The motivation for doing so would be to use light to “send data to mobile devices using…camera sensors,” and to “transmit data” and determine the mobile device’s location, as recognized by Rajagopal (see Abstract). Furthermore, one of the main discoveries of Li-fi is transmitting images via light waves. 

Allowable Subject Matter
Claims 1-4, 9, 12, 17, 19, and 21 are potentially allowable if all other claim objections and 35 USC 112 rejections can be resolved.  
The following is an examiner’s statement of reasons for potential allowance:
Claims 1 and 12 are independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 1 recites:
A vehicle comprising: 
a wireless transceiver [interpreted as: a controller, which is controller 106] configured to receive, via a digital connection, a [communication] request and a receiver capture rate from a nomadic device [this is supported by paragraph 0027]; 
a vehicle interface including an electromagnetic transmitter and operable to receive tactile user input for control of a system of the vehicle; and 
a controller [interpreted as: the controller] configured to, 
responsive to a the request, modulate output at the electromagnetic transmitter having ultraviolet or infrared spectrum wavelength at the receiver capture rate, 
encode the output into data corresponding to the electromagnetic transmitter of the interface, wherein the controller modulates the output to multiplex the data such that a plurality of data streams are transmitted by the transmitter and wherein the plurality of data streams have different wavelengths, and wherein the receiver capture rate is a speed of a rolling shutter of a sensor configured to receive the output, and 
responsive to failing to receive a confirmation from the nomadic device, obtain an updated receiver capture rate from the from the nomadic device via the digital connection, and adjust the modulation using the updated receiver capture rate [interpreted as: responsive to receiving indication from the mobile device that information was not properly received, obtain an updated receiver capture rate from the nomadic device via the digital connection, and adjust the modulation using the updated receiver capture rate.]

The closest prior art is Aveline et al. (US2017/0366276 A1). Aveline teaches using Li-fi to communication between a light source and a receiver. In paragraph 0017, Aveline explains that sometimes communication is “too distorted for the information…to be processed”. Aveline proceeds to teach various methods for adjusting the li-fi communication to make the communication less distorted and therefore successfully transmitted. For example, Aveline teaches in paragraph 0018 that the method taught is not merely one of simply amplifying the signal to fix issues involving signal to noise ratios. Rather, Aveline seeks a way to fix improper impedance matching. Paragraph 0028 teaches “matching the impedance” of the devices. Paragraph 0042 teaches that “the impedance of the photodetector is adjusted by successive increments so as to maximize the criterion representative of the level of the electrical signal received, as long as the criterion representative of the quality of the electrical signal received is better than the acceptable quality criterion”. This “photodetector” according to paragraph 0015 are photovoltaic modules, which, according to paragraph 0063 is item 11 in Fig. 1. Item 11 is part of item 20, which is a nomadic device in Fig. 4. 
Yet Aveline does not teach that the nomadic device communicates with the transmitter/controller of the signal (which is part of the vehicle in the present application) to instruct the controller to adjust the modulation. Rather, in Aveline, it is the nomadic device itself that makes adjustments. Furthermore, Aveline does not refer to a capture rate. 
Previously cited art also does not teach the limitations of claim 1. 

Linnartz et al. (US2020/0153506 A1) teaches checking to see if communication devices have paired correctly. Paragraph 0153 teaches sending other devices information regarding synchronization. Yet as paragraph 0157 teaches, if synchronization does not occur, the process jumps to step S100 where the process ends. This is different from the present application, which increments the signal until the devices signals are synchronized. 
Rajagopal (N. Rajagopal, P. Lazik and A. Rowe, Visual light landmarks for mobile devices, IPSN-14 Proceedings of the 13th International Symposium on Information Processing in Sensor Networks, Berlin, 2014, pp. 249-260, doi 10.1109IPSN.2014.6846757. https://ieeexplore.ieee.org/document/6846757), also does not teach a nomadic device sending an updated capture rate to a controller on a vehicle. Page 255, left column does teach that the “demodulator can also provide feedback” but this is related to image brightness not inter-device communication. 
There is also literature in the key fob art, but that too does not read on the present application. Several pieces of art teach authentication of key fob signals between a user’s key fob and a vehicle. Blatz (US2003/0119453 A1), for example, teaches in paragraph 0008 transmission of electromagnetic (EM) signals between two 
	Finally, there is signal adjustment art involving V2V or V2I, yet that also does not read on the present application. McCloskey et al. (US2016/0061935 A1) teaches in Fig. 5, V2V communication. In step 506 a likelihood of interference between the vehicle sensors is determined. Then in step 508 a request for sensor parameter adjustment is made. As seen in Figs 9A and B, the frequency of communication can be shifted or raised. As noted in paragraph 0117 the frequency adjustments including adjusting a modulation pattern of EM radiation to reduce interference from other sensors. Paragraph 0035 offers an extensive discussion of the camera on the vehicle, which can include picking up infrared light. But this camera is not used for detecting a light signal from a user device such as a nomadic device. Rather the camera is used for detecting objects. 
Furthermore, the communication discussed in McCloskey is via an antenna (see paragraph 0075), through standards such as Bluetooth or LTE. Yet the interference being anticipated, as discussed in paragraph 0084, is between, for example, two radar systems on two different vehicles that are both pointing toward each other. Paragraph 0091 discusses adjusting a “modulation pattern…to reduce the interference.” 
not to inter-communicate. This in fact teaches away from the present application. 
Leabman (US2017/0085126 A1) teaches communication between a transmitter and a person or object. As seen in Fig. 6, steps 605 and 607, and discussed in paragraph 0206, the transmitter can adjust and recalibrate the transmission waves. However, it is the strength of the wave transmission, not the wavelength based on shutter speed, as in the present application, that is adjusted. 

Independent claim 12 is also potentially allowable for reciting:
A method for a mobile device comprising: 
by a controller, 
sending a capture rate of a sensor defined by the mobile device to a vehicle via a digital connection, 
receiving an electromagnetic output being modulated according to the capture rate of the sensor [from a vehicle], the electromagnetic output having a wavelength within an ultraviolet or an infrared spectrum, 
demodulating [by the nomadic device’s controller] the electromagnetic output according to a rolling shutter of a sensor of a nomadic device, 
identifying a data stream with identification of a control interface associated with a transmitter of the electromagnetic output based on the rolling shutter, 
wherein the controller modulates the output to multiplex the data stream such that a plurality of data streams are transmitted by a transmitter and wherein the plurality of data streams have different wavelengths, 
displaying, on a graphical user interface, information related to the control interface based on the identification such that operation of the control interface is presented, and 
responsive to detecting a failure to receive at least a part of the electromagnetic output [sent from a vehicle], adjusting the capture rate and send the capture rate as adjusted to the vehicle via the digital connection [interpreted as: responsive to detecting that information was not properly received updating and sending a receiver capture rate to a controller of a vehicle.]
The limitations of claim 12 are substantially similar to that of claim 1, but from the perspective of the nomadic device. The prior art cited for claim 1 also does not teach the limitations of claim 12. Therefore, claim 12 is allowable for at least these reasons. 
Because the independent claims of claim 1 and 12 are potentially allowable, their dependent claims are potentially allowable for at least the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665